                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


  UNITED STATES OF AMERICA,                           )
                                                      )
                           Plaintiff,                 )
                                                      )
  vs.                                                 )    Case No. 19-CR-30009-SMY
                                                      )
  NUKILL T. TAYLOR,                                   )
                                                      )
                           Defendant.                 )


                      PRELIMINARY ORDER FOR FORFEITURE

YANDLE, District Judge:

         In the Indictment filed in the above cause on January 1, 2019, the United States sought the

forfeiture of property possessed by Defendant Nukill T. Taylor, pursuant to 18 U.S.C. § 2253.

The Court, upon consideration of guilty plea in this matter, finds that the following property is

forfeitable and hereby ORDERS ITS FORFEITURE:

                 A Smith & Wesson, .40 caliber firearm, serial number HPV5480, any
                 magazines or ammunition seized from the presence of Nukill T. Taylor.

         The United States shall provide notice of the forfeiture and the right of persons other than

the Defendant who have any claim or legal interest in any of the property to file a petition with the

Court.     The Notice shall be provided in a manner consistent with Supplemental Rule G(4)(a) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

         The Notice shall state that the petition shall be set for a hearing to adjudicate the validity of

the petitioner's alleged interest in the property, shall be signed by the petitioner under penalty of

perjury, and shall set forth the nature and extent of the petitioner's right, title, or interest in the

forfeited property, the time and circumstances of the petitioner's acquisition of the right, title or
interest in the property, any additional facts supporting the petitioner's claim, and the relief sought.

Upon the filing a petition alleging the third-party interests in the property, the Court may amend

this Order to resolve the claimed third-party interests.

       The United States shall, also to the extent practicable, provide direct written notice to any

person known to have alleged an interest in the property that is the subject of the Order for

Forfeiture, as a substitute for the published notice to those persons so notified.

       The United States Marshal or the custodian for the United States Secret Service shall seize

and reduce to his possession, if he has not already done so, the above-described property.

       This Order, pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, shall

become final with respect to Defendant Nukill T. Taylor at the time of the Defendant's sentencing,

regardless of whether or not the rights of actual or potential third-party petitioners have been

determined by that time.     This Order shall be made part of the sentence of Defendant Nukill T.

Taylor and shall be included in the Judgment imposed against the Defendant.

       The United States may abandon forfeiture of the property by filing notice of the

abandonment with the Court.

        IT IS SO ORDERED.

        DATED: May 24, 2019




                                                        STACI M. YANDLE
                                                        United States District Judge




                                                   2
